1
2
3
4
5                                                                      O
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   ARMAND M. BASS,                          Case No. 5:19-cv-00231-MWF-KES
12                Plaintiff,
13       v.                                  ORDER ACCEPTING REPORT AND
                                             RECOMMENDATION OF UNITED
14   SAN BERNADINO COUNTY
                                              STATES MAGISTRATE JUDGE
     SHERIFFS OFFICE, et al.,
15
                  Defendants.
16
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
18
     records and files herein, along with the Report and Recommendation of the United
19
     States Magistrate Judge to which no objections were filed. The Court accepts the
20
     findings, conclusions, and recommendations of the United States Magistrate Judge.
21
           IT IS THEREFORE ORDERED that Judgment be entered: (1) converting the
22
     County’s motion to strike into a motion to dismiss Plaintiff’s prayer for punitive
23
     damages, and granting it; (2) granting the motions to dismiss filed by BHBB and the
24
     County; and (3) dismissing the Second Amended Complaint with prejudice.
25
26
     DATED: April 6, 2020                  ____________________________________
27                                         MICHAEL W. FITZGERALD
28                                         UNITED STATES DISTRICT JUDGE
